 1    (Counsel listed on next page)
 2

 3

 4

 5

 6

 7
                                            UNITED STATES DISTRICT COURT
 8
                                      NORTHERN DISTRICT OF CALIFORNIA
 9
                                                 OAKLAND DIVISION
10

11    MARIAH D. THOMAS, on behalf of herself,             No. 4:19-cv-01131-HSG
      all others similarly situated,
12                                                        ORDER GRANTING JOINT STIPULATION
                                                          FOR ORDER VACATING 06/20/19 HEARING
                               Plaintiff,
13                                                        AND INITIAL CASE MANAGEMENT
                                                          CONFERENCE AND SETTING 06/06/19
14            vs.                                         DEADLINE FOR STIPULATION OR MOTION
                                                          FOR FINAL JUDGMENT
15    TARGET CORPORATION, a Minnesota                     Courtroom:       2, 1301 Clay Street, 4th Floor
      corporation; and DOES 1 through 50,
16                                                                         Oakland
      inclusive,                                          Judge:           Hon. Haywood S. Gilliam Jr.
17
                           Defendants.
18

19

20

21

22

23

24

25

26

27

28
                                                                       ORDER GRANTING JOINT STIP. FOR ORDER
                                                                              VACATING 06/20/19 HEARING, ETC.
                                                                         U.S.D.C., N.D. Cal., No. 4:19-cv-01131-HSG
     LEGAL_US_W # 98352327.1
 1   SHAUN SETAREH (Cal. State Bar No. 204514)
     WILLIAM M. PAO (Cal State Bar No. 219846)
 2   SETAREH LAW GROUP
     315 South Beverly Drive, Suite 315
 3   Beverly Hills, California 90212
     Telephone: (310) 888-7771
 4   Facsimile: (310) 888-0109
     shaun@setarehlaw.com
 5   william@setarehlaw.com
 6   Attorneys for Plaintiff Mariah D. Thomas
 7   JEFFREY D. WOHL (Cal. State Bar No. 096838)
     RYAN D. DERRY (Cal. State Bar No. 244337)
 8   ANNA M. SKAGGS (Cal. State Bar No. 319179)
     JEFFREY G. BRIGGS (Cal. State Bar No. 323790)
 9   PAUL HASTINGS LLP
     101 California Street, 48th Floor
10   San Francisco, California 94111
     Telephone: (415) 856-7000
11   Facsimile: (415) 856-7100
     jeffwohl@paulhastings.com
12   ryanderry@paulhastings.com
     annaskaggs@paulhastings.com
13   jeffreybriggs@paulhastings.com
14   Attorneys for Defendant Target Corporation
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     ORDER GRANTING JOINT STIP. FOR ORDER
                                                            VACATING 06/20/19 HEARING, ETC.
                                                       U.S.D.C., N.D. Cal., No. 4:19-cv-01131-HSG
     LEGAL_US_W # 98352327.1
 1           On the stipulation of plaintiff Mariah Thomas and defendant Target Corporation (“Target”), and
 2   good cause appearing therefor,
 3           IT IS ORDERED:
 4           1.      Plaintiff’s motion to remand (ECF 21) is moot.
 5           2.      Target’s motion to transfer venue (ECF 25) is moot.
 6           3.      The hearing and initial case management conference scheduled for June 20, 2019 are
 7                   vacated.
 8           4.      That by June 6, 2019, either (i) the parties will file with the Court a stipulation and proposed
 9                   order for the entry of final judgment, including an award to plaintiff of attorneys’ fees and
10                   costs pursuant to the accepted Rule 68 offer, or (ii) plaintiff will file with the Court a motion
11                   for entry of final judgment, including an award to plaintiff of attorneys’ fees and costs
12                   pursuant to the accepted Rule 68 offer.
13           IT IS SO ORDERED.
14            Dated: April 24, 2019.
15
                                                                             Haywood S. Gilliam, Jr.
16                                                                          United States District Judge

17

18

19

20

21

22

23

24

25

26

27

28
                                                                          ORDER GRANTING JOINT STIP. FOR ORDER
                                                       2                         VACATING 06/20/19 HEARING, ETC.
                                                                            U.S.D.C., N.D. Cal., No. 4:19-cv-01131-HSG
     LEGAL_US_W # 98352327.1
